DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not found persuasive.
Applicant argues that fig. 8 of Morishita teaches angles of greater that 45 degrees and has overcome the previous rejection.
Examiner respectfully disagrees.  As shown below, since the location of the chip relative to the first protrusion region and recessed regions has not specifically determined, Morishita teaches the above cited limitations as shown below in the labeled fig. 8.  The rejection has been updated to include all amended and new claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “first recessed portion” at line 20 and “second recessed portion” at lines 22.  These recitations lack antecedent bases.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15, 21-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US PGPub 2013/0249100; hereinafter “Morishita”) in view of Bayerer et al. (US PGPub 2013/0056185; hereinafter “Bayerer”).
Re claim 1: Morishita teaches (e.g. figs. 1 and 8 and labeled fig. 8 below) a semiconductor device, comprising: a circuit substrate (2, 11A, 12C; hereinafter “CSB”) having a first metal layer (11A) on a first surface side (upper side of CSB; hereinafter “1SS”), a second metal layer (12C) on a second surface side (lower side of CSB; hereinafter “2SS”), and an insulating layer (insulating substrate 2 made from AlN; e.g. paragraph 27) between the first (11A) and second (12c) metal layers; a semiconductor chip (IGBT chip 3 and diode chip 4; e.g. paragraph 90) on the first surface side (1SS) of the circuit substrate (CSB); a metal plate (base plate 1 formed of a metal matrix composite made of aluminum and ceramic; e.g. paragraph 31) on the second surface side (2SS) of the circuit substrate (CSB); and a solder layer (solder 10; e.g. paragraph 93) between the metal plate (1) and the second metal layer (12C), wherein the second metal layer (12C) includes a first protruding region (region labeled “1PR”) which extends 2) for a first thickness distance (thickness of 1PR; hereinafter “1T”) towards the metal plate (1), a first recessed region (recessed region to the right of 1PR; hereinafter “1RR”) adjacent to the first protruding region (1PR), and a second recessed region (recessed region to the left of 1PR; hereinafter “2RR”) adjacent to the first protruding region (1PR), the second metal layer (12c) having a non-zero thickness in the first recessed region (1RR) and the second recessed region (2RR), the first protruding region (1PR) is between the first and second recessed regions (1RR, 2RR), the first recessed region (1RR) extends from the insulating layer (2) for a second thickness distance (distance from 1RR to 2; hereinafter “2T”) that is less than the first thickness distance (1T), the second recessed region (2RR) extends from the insulating layer (2) for a third thickness distance (distance from 1RR to 2; hereinafter “3T”) that is less than the first thickness distance (1T), a portion of the solder layer (10) proximate to an outer edge of the circuit substrate (CSB) and contacting the first recessed portion (1RP) is thinner in a direction normal to the circuit substrate (CSB) than a portion of the solder layer (10) proximate to central portion of the circuit substrate (CSB) and contacting the second recessed portion (2RR), the semiconductor chip (3) is disposed on the circuit substrate (CSB) and the first protruding region (1PR) is sized and positioned such that: an angle (angle labeled Θ1 below) between a first line segment (1LS) virtually connecting a first edge (right edge of 3) of the semiconductor chip (3) on a first end (right end of 3) of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the first recessed region (1RR) at a solder layer (10) interface and an interface between the second metal layer (12c) and the insulating layer (2) is 45 degrees or less (Θ1 is less than 45 degrees), and an angle (angle labeled Θ2 below) between a second line segment (2LS) virtually connecting a second edge (left edge of 3) of the semiconductor chip (3) on a second end (left end of 3) of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the second recessed region (2RR) at the solder layer (10) interface and the interface between the second metal layer (12c) and the insulating layer (2) is 45 degrees or less (Θ2 is less than 45 degrees).

    PNG
    media_image1.png
    276
    521
    media_image1.png
    Greyscale

Morishita is silent as to explicitly teaching the metal plate is warped by a non-zero amount.
Bayerer teaches (e.g. figs. 1 and 2) the metal plate (base plate 100; e.g. paragraph 16) is warped by a non-zero amount (100 is warped in a convex shape; e.g. paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the convex base plate as taught by Bayerer in the device of Morishita in order to have the predictable result of using a baseplate which reduced stress imparted to insulating substrate which allows edge portions to bend while maintaining good thermal conduction (see paragraph 17 of Bayerer).
Re claim 2: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is above (the die 3 and 4 are at a level above that of the first protruding region 1PR) the first protruding region (1PR).
Re claim 3: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is not above the first and second recessed regions (1RR, 2RR).
Re claim 6: Morishita teaches the semiconductor device wherein the second thickness distance (2T) is between 40% and 90% to the first thickness distance (1T), and the third thickness (3T) distance is between 40% and 90% to the first thickness distance (1T).
Re claim 7: Morishita teaches the semiconductor device wherein the second (2T) and third (3T) thickness distances are equal to each other.
Re claim 9: Morishita teaches (e.g. figs. 1 and 8 and labeled fig. 8 above) a semiconductor device, comprising: a circuit substrate (2, 11A, 12C; hereinafter “CSB”) 11A) on a first surface side (upper side of CSB; hereinafter “1SS”), a second metal layer (12C) on a second surface side (lower side of CSB; hereinafter “2SS”), and an insulating layer (insulating substrate 2 made from AlN; e.g. paragraph 27) between the first (11A) and second (12c) metal layers; a semiconductor chip (IGBT chip 3 and diode chip 4; e.g. paragraph 90) on the first surface side (1SS) of the circuit substrate (CSB); a metal plate (base plate 1 formed of a metal matrix composite made of aluminum and ceramic; e.g. paragraph 31) on the second surface side (2SS) of the circuit substrate (CSB); and a solder layer (solder 10; e.g. paragraph 93) between the metal plate (1) and the second metal layer (12C), wherein the second metal layer (12C) includes a first protruding region (region labeled “1PR”) which extends from the insulating layer (2) for a first thickness distance (thickness of 1PR; hereinafter “1T”) towards the metal plate (1), a first recessed region (recessed region to the right of 1PR; hereinafter “1RR”) adjacent to the first protruding region (1PR), and a second recessed region (recessed region to the left of 1PR; hereinafter “2RR”) adjacent to the first protruding region (1PR), the second metal layer (12c) having a non-zero thickness in the first recessed region (1RR) and the second recessed region (2RR), the first protruding region (1PR) is between the first and second recessed regions (1RR, 2RR), the first recessed region (1RR) extends from the insulating layer (2) for a second thickness distance (distance from 1RR to 2; hereinafter “2T”) that is less than the first thickness distance (1T), the second recessed region (2RR) extends from the insulating layer (2) for a third thickness distance (distance from 1RR to 2; hereinafter “3T”) that is less than the first thickness distance (1T), the semiconductor chip (3) is disposed on the circuit substrate (CSB) and the first protruding region (1PR) is sized and positioned such that: an angle (angle labeled Θ1 above) between a first line segment (1LS) virtually connecting a first edge (right edge of 3) of the semiconductor chip (3) on a first end (right end of 3) of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the first recessed region (1RR) at a solder layer (10) interface and an interface between the second metal layer (12c) and the insulating layer (2) is 45 degrees or less (Θ1 is less than 45 degrees), and an angle (angle labeled Θ2 above) between a second line segment (2LS) virtually connecting a second edge (left edge of 3) of the semiconductor chip (3) on a second end (left end of 3) of the semiconductor chip (3) and a boundary between the first protruding region (1PR) and the second recessed region (2RR) at the solder layer (10) interface and the interface between the second metal layer (12c) and the insulating layer (2) is 45 degrees or less (Θ2 is less than 45 degrees).

Bayerer teaches (e.g. figs. 1 and 2) the metal plate (base plate 100; e.g. paragraph 16) is curved by a non-zero amount (100 is warped in a convex shape; e.g. paragraph 16) so that a surface on a side facing away from the circuit substrate (110) has a convex shape.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the convex base plate as taught by Bayerer in the device of Morishita in order to have the predictable result of using a baseplate which reduced stress imparted to insulating substrate which allows edge portions to bend while maintaining good thermal conduction (see paragraph 17 of Bayerer).
Re claim 10: Morishita teaches the semiconductor device further comprising: an adhesive layer (5) provided between the semiconductor chip (3, 4) and the first metal layer (11A).
Re claim 11: Morishita teaches the semiconductor device wherein the insulating layer (2) comprises aluminum oxide, silicon nitride, or aluminum nitride (AlN; e.g. paragraph 27).
Re claim 12: Morishita teaches the semiconductor device wherein the metal plate (1) comprises copper (1 can be copper; e.g. paragraph 141).
Re claim 13: Morishita teaches the semiconductor device wherein the first metal layer (11A) and the second metal layer (12C) comprise copper (e.g. paragraph 60).
Re claim 14: Morishita teaches the semiconductor device wherein the solder (10) layer comprises antimony (antimony is a known material used within a soldering material).
Re claim 15: Morishita teaches the semiconductor device further comprising: a frame body (CS) surrounding a periphery of the circuit substrate (CSB); a lid (CV) connected to the frame body (CS) and disposed on the first surface side of the circuit substrate (CSB); and a sealant (sealants and adhesives are known to be used when assembling containers for device packages) between the circuit substrate (CSB) and the frame body (CS) and between the circuit substrate (CSB) and the lid (CV).
Re claim 21: Morishita teaches the semiconductor device further comprising: an adhesive layer (5) provided between the semiconductor chip (3, 4) and the first metal layer (11A).
Re claim 22: Morishita teaches the semiconductor device further comprising: a frame body (CS) surrounding a periphery of the circuit substrate (CSB); a lid (CV) connected to the frame body (CS) and disposed on the first surface side of the circuit substrate (CS); and a sealant (sealants and adhesives are known to be used when assembling containers for device packages) between the circuit substrate (CSB) and the frame body (CS) and between the circuit substrate (CSB) and the lid (CV).
Re claim 23: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is above (the die 3 and 4 are at a level above that of the first protruding region 1PR) the first protruding region (1PR)
Re claim 24: Morishita teaches the semiconductor device wherein the semiconductor chip (3, 4) is not above the first and second recessed regions (1RR, 2RR).
Re claim 28: Morishita teaches the semiconductor device wherein the second end (left end of 3) of the semiconductor chip (3) is on an opposite side to the first end (right end of 3) of the semiconductor chip (3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822